Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 7, 2019

                                      No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                                v.

                          Fernando RAMIREZ and Minerva Ramirez,
                                       Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVT003262-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                         ORDER
        The notice of appeal was filed in this appeal on February 22, 2018. After this appeal was
reinstated following an abatement for mediation, this court issued an order on July 5, 2018,
setting the deadline for the filing of the reporters record. The record was ordered to be filed by
August 6, 2018.

       On August 22, 2018, this court notified the court reporter Mr. David Laurel that the
record was late, and Mr. Laurel was instructed to file the record by September 22, 2018. On
October 12, 2018, Mr. Laurel filed a written request for an extension which was granted,
extending the deadline to file the record to November 1, 2018. After numerous additional
telephone inquiries by this court, Mr. Laurel filed the twenty-nine volume reporter’s record on
December 28, 2018.

        On March 6, 2019, the attorneys for both appellants filed an unopposed motion to reset
the briefing deadlines based on the absence of a complete reporter’s record. The motion asserts
the reporter’s record does not contain transcripts of any pre-trial and post-trial hearings which
were included in the original request and in a request for supplemental reporter’s records of those
hearings which was sent to Mr. Laurel on January 9, 2019. The motion also asserts the reporter’s
record does not contain the transcription of the testimony of seven witnesses who testified by
deposition, and letters were sent to Mr. Laurel requesting a corrected or supplemental reporter’s
record with the omitted deposition testimony. Finally, the motion asserts Mr. Laurel has not
responded to any requests for the supplemental records. The motion asks this court to reset the
briefing deadlines and direct Mr. Laurel to promptly file the missing reporter’s records.
       The motion is GRANTED. Mr. Laurel is ORDERED to file a written response in this
court no later than ten days from the date of this order listing the reporter’s records that have
been requested but have not been filed, including the volumes relating to the omitted deposition
testimony, and stating the date by which those missing records will be filed. The briefing
deadlines will be reset when the complete reporter’s record has been filed.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court